— Order reversed, without costs, and petition dismissed. Memorandum: The record in this case is insufficient to sustain a finding of permanent neglect by clear and convincing evidence. The basis for the petition is that respondents failed to plan for the future óf the child. Before this failure can be elevated to permanent neglect, it must be shown that the parents were physically and financially able to plan for the future of the child and failed to do so “notwithstanding the agency’s diligent efforts to encourage and strengthen the parental relationship” (Social Services Law, § 384-b, subd 7, par [a]). The infant suffers from serious physical afflictions which require significant care, care which is provided in her foster home. At the time of the hearing, it was clear that respondents could not offer her the same quality of care. However, termination of parental rights does not hinge upon a comparison of the relative benefits offered a child by his natural family to those offered by the foster family, nor upon an evaluation of the best interests of the child tMatter of Leon RR, 48 NY2d 117,124). In seeking termination of respondents’ rights, petitioner has primarily relied upon the parents’ lack of a permanent residence and steady employment, their marital discord and their deficiency in attending to the delicate needs of the child. No claim has been made nor was any proof offered that the parents failed to maintain substantial contact with the child. The statute requires that respondents formulate a feasible plan not only for the future of the child but for themselves (Matter of Orlando F., 40 NY2d 103, 110). However, the adequacy of the parents’ plan must not be evaluated with reference to unrealistically high standards but must be looked at with a pragmatic view toward the capabilities of the parents (Matter of Leon RR, supra, p 125). On the record before us, we are unable to conclude that the agency made diligent efforts to aid respondents in remedying the very conditions on which petitioner relies in support of these proceedings. Given their limited resources and abilities, we cannot say that respondents so failed in attempts to make future plans for themselves and their child that they permanently neglected their child. Concur — Dillon, P. J., Doerr, Boomer and Moule, JJ.